129 F.3d 1257
W.P., as Representatives of a Class Pursuant to Fed. R. Civ.P. 23(a), 23(b) (2)v.Peter Verniero, Attorney General of New Jersey, Jeffrey S.Blitz, Atlantic County Prosecutor, Charles R. Buckley,Acting Bergen County Prosecutor, Stephen G. Raymond,Burlington County Prosecutor, Joseph F. Audino, ActingCamden County Prosecutor, Stephen D. Moore, Cape May CountyProsecutor, Neil S. Cooper, Acting Cumberland CountyProsecutor, Clifford J. Minor, Essex County
NO. 96-5416
United States Court of Appeals,Third Circuit.
Sept 17, 1997
Appeal From:  D.N.J. ,No.95cv00098

1
Injunction terminated on conditions.


2
ating the disposition of each case, transmitted by the Court.  Third Circuit Rules, App. 1, Internal Operating Procedures, Ch. 5, sec. 5.1, 28 U.S.C.A.)